Title: From Thomas Jefferson to Martha Jefferson, 7 April 1787
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Patsy
Toulon April 7. 1787.

I received yesterday at Marseilles your letter of March 25. and I received it with pleasure because it announced to me that you were well. Experience learns us to be always anxious about the health of those whom we love. I have not been able to write to you so often  as I expected, because I am generally on the road; and when I stop any where, I am occupied in seeing what is to be seen. It will be some time now, perhaps three weeks before I shall be able to write to you again. But this need not slacken your writing to me, because you have leisure, and your letters come regularly to me. I have received letters which inform me that our dear Polly will certainly come to us this summer. By the time I return it will be time to expect her. When she arrives, she will become a precious charge on your hands. The difference of your age, and your common loss of a mother, will put that office on you. Teach her above all things to be good: because without that we can neither be valued by others, nor set any value on ourselves. Teach her to be always true. No vice is so mean as the want of truth, and at the same time so useless. Teach her never to be angry. Anger only serves to torment ourselves, to divert others, and alienate their esteem. And teach her industry and application to useful pursuits. I will venture to assure you that if you inculcate this in her mind you will make her a happy being in herself, a most inestimable friend to you, and precious to all the world. In teaching her these dispositions of mind, you will be more fixed in them yourself, and render yourself dear to all your acquaintance. Practice them then, my dear, without ceasing. If ever you find yourself in difficulty and doubt how to extricate yourself, do what is right, and you will find it the easiest way of getting out of the difficulty. Do it for the additional incitement of increasing the happiness of him who loves you infinitely, and who is my dear Patsy your’s affectionately,

Th: Jefferson

